Case 0:20-cv-62415-RAR Document 78 Entered on FLSD Docket 03/16/2021 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-62415-RAR

  VITAL PHARMACEUTICALS,
  d/b/a VPX Sports,

         Plaintiff,

  v.

  PEPSICO, INC.,

        Defendant.
  _______________________________/

                      ORDER GRANTING IN PART MOTION TO DISMISS

         THIS CAUSE comes before the Court upon Defendant PepsiCo, Inc.’s Motion to Dismiss

  [ECF Nos. 49 and 51-1] (“Motion”), which seeks a dismissal with prejudice of Plaintiff’s

  Complaint or, alternatively, a stay of this action pending the parties’ ongoing arbitration. Having

  reviewed the Motion, Plaintiff’s Response [ECF No. 56], Defendant’s Reply [ECF No. 64-1], the

  record, applicable law, and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that Defendant’s Motion to Dismiss is GRANTED IN

  PART as set forth herein.

                                          BACKGROUND

         This case concerns a dispute between PepsiCo, Inc. (“Pepsi”) and Vital Pharmaceuticals

  (“VPX”) over a distribution agreement whereby Pepsi agreed to become the exclusive distributor

  for certain VPX products, including Bang-branded energy beverages (“Licensed Products”). See

  Compl. [ECF No. 32] ¶ 17; Ex. A, Distribution Agreement (“Agreement”) § 1.1. The Agreement,

  which the parties entered into on March 6, 2020, required Pepsi to, among other things, use

  “commercially reasonable efforts” to distribute the Licensed Products. See Agreement § 2.3(a)(i).

  Soon after entering into the Agreement, VPX became dissatisfied with Pepsi’s distribution
Case 0:20-cv-62415-RAR Document 78 Entered on FLSD Docket 03/16/2021 Page 2 of 12



  performance. See Compl. ¶ 24. VPX alleges that Pepsi failed to ensure the Licensed Products

  were fully stocked at retail stores and instead promoted its own energy-drink portfolio over VPX’s

  products. See id. ¶¶ 26–27. According to VPX, Pepsi’s actions resulted in a market share loss for

  VPX. See id. ¶ 25. VPX therefore elected to terminate the Agreement without cause on October

  23, 2020. See Compl. ¶ 33.

         The Agreement provides that a termination without cause “shall be effective in three (3)

  years after the date the written notice is received by the other Party.” Agreement § 3.2(a).

  However, the parties dispute whether Pepsi retains the exclusive right to distribute the Licensed

  Products during that three-year period. VPX maintains that the Agreement authorizes it to

  immediately acquire distribution rights upon providing notice of termination. See Compl. ¶ 20–

  23. VPX thus contends that Pepsi breached the Agreement and tortiously interfered with VPX’s

  business relationships by continuing to hold itself out as the exclusive distributor of the Licensed

  Products and discouraging other distributors from purchasing them from VPX. See Compl. ¶¶ 47,

  52.

         On November 25, 2020, VPX filed the Complaint in this action seeking to enjoin Pepsi

  from: (i) “communicating with VPX customers or VPX independent wholesale distributors that

  PepsiCo is the exclusive distributor of the Licensed Products”; and (ii) “engaging in any

  communications with VPX customers or VPX independent wholesale distributors which prohibit,

  discourage or deter VPX customers or VPX independent wholesale distributors from purchasing

  the Licensed Products from VPX or its independent distributors.” Compl. at 11; see also VPX’s

  Motion for Preliminary Injunction [ECF No. 6] at 16. The Complaint states that VPX is seeking

  this injunctive relief in aid of an arbitration proceeding that Pepsi initiated with the American

  Arbitration Association (AAA) on November 23, 2020. See Compl. at 1 and ¶ 10; Mot. at 4.



                                             Page 2 of 12
Case 0:20-cv-62415-RAR Document 78 Entered on FLSD Docket 03/16/2021 Page 3 of 12



         While VPX sought injunctive relief from this Court, Pepsi requested that the AAA appoint

  an Emergency Arbitrator to award emergency injunctive relief prior to the constitution of the

  arbitration panel (“Emergency Arbitration”). See Mot. at 4. On December 7, 2020, the Emergency

  Arbitrator issued an Interim Order [ECF No. 19-2] (“Emergency Arbitration Order”) finding that

  based on the unambiguous terms of the Agreement, Pepsi is “likely entitled to the relief that is

  seeks in this Arbitration, namely, a declaration that [Pepsi] remains [VPX’s] exclusive distributor

  pursuant to the [Agreement] through October 24, 2023.” Emergency Arbitration Order at 9. The

  Emergency Arbitrator also concluded that Pepsi “made a sufficient showing that it would suffer

  immediate and irreparable loss or damage in the absence of emergency relief.” Id. at 17. Thus, to

  maintain the status quo pending arbitration of the parties’ dispute, the Emergency Arbitrator

  ordered VPX to abide by the terms of the Agreement and cease efforts to sell to customers for

  whom Pepsi has exclusive distribution rights. Id. at 21.

         Pepsi subsequently filed a motion with this Court to confirm the Emergency Arbitration

  Order. See Defendant’s Expedited Motion to Confirm Arbitration Award [ECF No. 14]. On

  December 21, 2020, after reviewing the Emergency Arbitration Order under the standards set forth

  in sections 9–11 of the Federal Arbitration Act, the Court confirmed the Emergency Arbitration

  Order. See Vital Pharm. v. PepsiCo, Inc., No. 20-CIV-62415-RAR, 2020 WL 7625226, at *4–5

  (S.D. Fla. Dec. 21, 2020). The Court then held a status conference with the parties on December

  22, 2020, and inquired as to whether this action should be dismissed or stayed given that the relief

  VPX seeks in this case is essentially the opposite of the relief already granted by the Emergency

  Arbitrator—and confirmed by this Court. See Transcript of Telephonic Status Conference [ECF

  No. 52]. Pepsi indicated that this action was rendered moot by the Emergency Arbitration Order,

  but VPX maintained that it should be permitted to proceed with its effort to seek injunctive relief

  from this Court. See id. at 8:10-17; 11:19-24; 12:15-19.

                                             Page 3 of 12
Case 0:20-cv-62415-RAR Document 78 Entered on FLSD Docket 03/16/2021 Page 4 of 12



         The following week, Pepsi filed the instant Motion seeking a dismissal or stay of this

  action. In the Motion, Pepsi argues that this action should be dismissed because: (i) VPX is

  collaterally estopped from challenging the arbitrator’s construction of the agreement or the

  appropriate status quo to be enforced pending arbitration; (ii) under the Federal Arbitration Act,

  VPX is prohibited from asserting a collateral attack on the Arbitration Order; and (iii) the

  arbitrator’s correct interpretation of the Agreement belies VPX’s breach of contract and tortious

  interference claims.

                                        LEGAL STANDARD

         To survive a 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

  matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

  Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

  When reviewing a motion to dismiss pursuant to Rule 12(b)(6), a court must accept as true all

  factual allegations contained in the complaint, and the plaintiff should receive the benefit of all

  favorable inferences that can be drawn from the facts alleged. See Chaparro v. Carnival Corp.,

  693 F.3d 1333, 1337 (11th Cir. 2012); Iqbal, 556 U.S. at 678.

         “The affirmative defense of collateral estoppel may be raised in a Rule 12(b)(6) motion to

  dismiss, ‘where the existence of the defense can be judged on the face of the complaint.’”

  Eisenberg v. City of Miami Beach, 1 F. Supp. 3d 1327, 1338 (S.D. Fla. 2014) (quoting Haddad v.

  Dudek, 784 F. Supp. 2d 1308, 1324 (M.D. Fla. 2011)); see also Madura v. Bank of Am., N.A., 767

  F. App’x 868, 872 (11th Cir. 2019). In considering such a challenge, the Court may also take

  judicial notice of state and federal court records of prior proceedings, as well as its own records.

  See Harrell v. Bank of Am., N.A., 813 F. App’x 397, 400 (11th Cir. 2020); Solis v. Glob.

  Acceptance Credit Co., L.P., 601 F. App’x 767, 771 (11th Cir. 2015).



                                             Page 4 of 12
Case 0:20-cv-62415-RAR Document 78 Entered on FLSD Docket 03/16/2021 Page 5 of 12



                                              ANALYSIS

         Florida law governs the preclusive effect of the judicially confirmed Emergency

  Arbitration Order. See CSX Transp., Inc. v. Gen. Mills, Inc., 846 F. 3d 1333, 1340 (11th Cir.

  2017). Under Florida law, collateral estoppel applies where: “1) the identical issues were presented

  in a prior proceeding; 2) there was a full and fair opportunity to litigate the issues in the prior

  proceeding; 3) the issues in the prior litigation were a critical and necessary part of the prior

  determination; 4) the parties in the two proceedings were identical; and 5) the issues were actually

  litigated in the prior proceeding.” Lozman v. City of Riviera Beach, Fla., 713 F.3d 1066, 1078–79

  (11th Cir. 2013) (quoting Porter v. Saddlebrook Resorts, Inc., 679 So. 2d 1212, 1214–15 (Fla. 2d

  DCA 1996)).      “[A] determination made during an arbitration proceeding can provide an

  appropriate foundation for the application of collateral estoppel.” Bates v. Betty & Ross Co., 46

  So. 3d 615, 617 (Fla. 3d DCA 2010) (quoting Dadeland Depot, Inc. v. St. Paul Fire & Marine Ins.

  Co., 945 So. 2d 1216, 1235 (Fla. 2006)).

         Here, the Court agrees with Pepsi that the Emergency Arbitration Order, which was

  confirmed by this Court, should be afforded preclusive effect in this proceeding. The issue

  resolved in the Emergency Arbitration proceeding is the same issue that the Court is being asked

  to resolve here—that is, which party is likely to succeed on its construction of the Agreement and,

  if injunctive relief is warranted, what is the status quo that should be preserved pending arbitration.

  In its Complaint, VPX asserts that it “only seeks to have this Court adjudicate its request for

  injunctive relief to restore and preserve the status quo pending resolution of the parties’ disputes

  in the pending arbitration.” Compl. ¶ 40 (emphasis added). The injunctive relief VPX seeks

  pending arbitration is for the Court to enjoin Pepsi from holding itself out as the exclusive

  distributor of the Licensed Products and discouraging other distributors or customers from

  purchasing the Licensed Products directly from VPX. See Compl. at 11.

                                              Page 5 of 12
Case 0:20-cv-62415-RAR Document 78 Entered on FLSD Docket 03/16/2021 Page 6 of 12



         But the Emergency Arbitrator already considered the parties’ arguments concerning

  whether the Agreement provides for Pepsi to remain the exclusive distributor during the three-year

  post-notice period and concluded that Pepsi was likely to succeed on its interpretation of the

  Agreement. See Emergency Arbitration Order at 9 (“[T]he Emergency [Arbitrator] concludes that

  Claimant is likely entitled to the relief that it seeks in Arbitration, namely, a declaration that

  Claimant remains Respondent’s exclusive distributor pursuant to the Agreement through October

  24, 2023.”). Having made that finding, the Emergency Arbitrator determined that the appropriate

  status quo pending arbitration is Pepsi remaining the exclusive distributor of the Licensed Products

  and VPX ceasing its efforts to sell to customers for whom Pepsi has exclusive distribution rights.

  Id. at 23. Thus, the only way for the Court to grant VPX the relief it seeks here is to reverse the

  Emergency Arbitration Order (which the Court already confirmed) by reaching the exact opposite

  conclusion—that VPX, not Pepsi, is likely to succeed on its interpretation of the Agreement.

         Indeed, the points VPX presents in its Complaint and Motion for a Preliminary Injunction

  to persuade the Court to adopt its construction of the Agreement are the precise arguments the

  Emergency Arbitrator rejected. See Compl. ¶¶ 20-22 (contending that §§ 3.2(a) and (c) of the

  Agreement contemplated that VPX would have the right to begin transitioning distribution away

  from Pepsi immediately after providing notice, not after the effective date of termination); Mot.

  for Preliminary Injunction at 4-5 (same); Emergency Arbitration Order at 8 (rejecting VPX’s

  construction of §§ 3.2(a) and (c) of the Agreement). Although VPX’s Complaint also contains

  allegations regarding the adequacy of Pepsi’s distribution of the Licensed Products, the Complaint

  does not ask the Court to enjoin Pepsi from failing to use “commercially reasonable” distribution

  methods for the pendency of the arbitration. If it did, then the relevant issues in this proceeding

  would—at least to some extent—be different from those considered by the Emergency Arbitrator.



                                             Page 6 of 12
Case 0:20-cv-62415-RAR Document 78 Entered on FLSD Docket 03/16/2021 Page 7 of 12



          Instead, the injunction VPX seeks is essentially a status quo where Pepsi does not have

  exclusive distribution rights for the Licensed Products pending arbitration, which the judicially

  confirmed Emergency Arbitration Order already found likely runs afoul of the Agreement’s

  unambiguous provisions for a termination without cause.

          In addition to the Emergency Arbitration and this proceeding presenting the same key

  issues, the other collateral estoppel factors are also satisfied. First, the parties had a full and fair

  opportunity to litigate these issues before the Emergency Arbitrator. The Emergency Arbitrator

  considered briefs, declarations, and exhibits from both parties, and conducted a hearing on

  December 3, 2020. See Emergency Arbitration Order at 4-5. The Emergency Arbitration Order

  indicates that in addition to its opposition brief, VPX submitted five declarations with exhibits. Id.

  Further, the Emergency Arbitrator wrote a detailed 23-page order explaining the materials he

  considered and his reasons for reaching the conclusion that Pepsi was entitled to the injunctive

  relief it sought in the arbitration. See generally id.

          Second, the question of which party is likely to succeed on its interpretation of Pepsi’s

  distribution rights during the post-notice period was clearly “a critical and necessary part” of the

  Emergency Arbitrator’s determination. Together with his assessment of whether Pepsi would

  suffer irreparable harm in the absence of an injunction, the Emergency Arbitrator’s construction

  of the Agreement formed the basis of the injunction he granted. Third, the Emergency Arbitration

  and this proceeding involve the same parties: Pepsi and VPX. Finally, as discussed above, the

  likelihood of success of the parties’ competing contractual interpretations and the appropriate

  status quo pending arbitration were “actually litigated” before the Emergency Arbitrator.

          In its Response, VPX advances two arguments that warrant further discussion. First, VPX

  contends that the Court should not apply collateral estoppel based on the Emergency Arbitration

  Order because preliminary injunction findings are generally not afforded preclusive effect under

                                               Page 7 of 12
Case 0:20-cv-62415-RAR Document 78 Entered on FLSD Docket 03/16/2021 Page 8 of 12



  Florida law. See Resp. at 7–8. VPX is correct that under Florida law, preliminary injunction

  findings are generally not considered conclusive determinations on the merits unless an injunction

  hearing is “specially set” for the purpose of deciding the merits of a case and the parties have a

  full opportunity to present their case. See David Vincent, Inc. v. Broward Cty., Fla., 200 F.3d

  1325, 1331 (11th Cir. 2000) (finding that the denial of a preliminary injunction did not preclude

  the subsequent grant of permanent equitable relief); Eisenberg v. City of Miami Beach, 54 F. Supp.

  3d 1312, 1322 (S.D. Fla. 2014) (holding that state court’s denial of Plaintiff’s previous request for

  temporary injunction did not collaterally estop Plaintiff’s request for permanent equitable relief

  for constitutional violations); Wells Fargo Bank, N.A. v. Barber, 85 F. Supp. 3d 1308, 1318 (M.D.

  Fla. 2015) (finding that Court’s prior denial of Plaintiffs’ emergency motion for temporary

  restraining order and preliminary injunction was not “a final resolution of Plaintiffs’ fraudulent

  transfer claims.”).

         However—unlike Vincent and the other cases cited by VPX regarding the preclusive effect

  of preliminary injunction findings (see Resp. at 7-8)—this case does not involve an attempt to use

  a prior preliminary injunction ruling to determine a final substantive point on the merits. The issue

  here is whether the preliminary injunctive relief granted to Pepsi by the Emergency Arbitrator

  should have preclusive effect in a subsequent preliminary injunction proceeding in a different

  forum where VPX is seeking the exact opposite relief. The Court is not aware of a Florida case

  addressing this specific question, but several “federal cases—useful because the standard for

  collateral estoppel appears universal—support the proposition that a preliminary injunction ruling

  has preclusive effect with regard to subsequent motions for preliminary injunction.” Hayes v.

  Ridge, 946 F. Supp. 354, 364 (E.D. Pa. 1996), aff’d, 216 F.3d 1076 (3d Cir. 2000).

         These courts have found, with sound reasoning, that a preliminary injunction ruling is

  conclusive on the limited issue presented by the preliminary injunction—i.e., whether a party can

                                             Page 8 of 12
Case 0:20-cv-62415-RAR Document 78 Entered on FLSD Docket 03/16/2021 Page 9 of 12



  show likelihood of success on the merits, irreparable harm, and the other necessary factors. See

  id.; Rosedale Manor Assocs., LLP v. Borough of Madison, New Jersey, No. CV 04-341 (JCL),

  2005 WL 8175463, at *3 (D.N.J. Aug. 16, 2005); Bridal Expo, Inc. v. van Florestein, No. CIV.A.

  4:08-CV-03777, 2009 WL 255862, at *5 (S.D. Tex. Feb. 3, 2009). Florida’s standard for collateral

  estoppel does not meaningfully differ from that of Pennsylvania, New Jersey, and Texas, 1 and the

  Court finds these cases persuasive on the issue of collateral estoppel in this action.

          VPX also argues that the issues in this case are distinct from the Emergency Arbitration

  because the Emergency Arbitrator only considered likelihood of success on the merits and

  irreparable harm and did not consider the balance of the harms and public interest—two additional

  factors this Court would be required to consider when adjudicating VPX’s Motion for Preliminary

  Injunction. For purposes of collateral estoppel, it is clear that issues are not the same when the

  legal standard governing evaluation of the facts is different. See Hotchkiss v. Blue Cross & Blue

  Shield of Fla., Inc., 277 So. 3d 760, 761 (Fla. 1st DCA 2019). Here, however, to prevail in this

  federal injunction action, VPX must show a likelihood of success on the merits of its contractual

  interpretation—which is an element that was resolved in Pepsi’s favor in the judicially confirmed

  Emergency Arbitration Order. Failure to prove this element is fatal to VPX’s request for a federal

  injunction. See Bridal Expo, 2009 WL 255862, at *5, n.6 (applying collateral estoppel where

  Texas preliminary injunction relied on two of the same elements necessary to grant a federal

  preliminary injunction because “failure to prove any of them would be fatal to Plaintiffs’ request

  for a federal injunction”); Hayes, 946 F. Supp. at 365 (applying collateral estoppel even though

  the Pennsylvania and federal “preliminary injunction standards are not identical in form or



  1
    See Hayes, 946 F. Supp. at 363 (describing Pennsylvania collateral estoppel standard); Bridal Expo, 2009
  WL 255862, at *3 (describing Texas collateral estoppel standard); Rosedale Manor Assocs., 2005 WL
  8175463, at *3 (describing New Jersey collateral estoppel standard).

                                                Page 9 of 12
Case 0:20-cv-62415-RAR Document 78 Entered on FLSD Docket 03/16/2021 Page 10 of 12



   phrasing” because “in substance they are very similar, such that the ‘issue’ decided by the

   Commonwealth Court—whether a preliminary injunction is the proper relief under Pennsylvania

   state law—is essentially the same as the issue presented to this court.”). 2

           The Court is also unpersuaded by VPX’s argument that it is seeking relief here based on

   fact issues that the Emergency Arbitrator did not consider. See Resp. at 10. VPX contends that

   the Emergency Arbitrator did not consider the fact that Pepsi was “deliberately breaching the

   Distribution Agreement by refusing to undertake commercially reasonable efforts to promote, sell,

   and distribute the Licensed Products,” and that Pepsi was leaving shelves barren and stocking its

   own products instead of the Licensed Products. Id. A review of the brief VPX submitted to the

   Emergency Arbitrator reveals that these facts were presented in that proceeding. See VPX

   Arbitration Opposition Brief at 6–7. And the Emergency Arbitrator noted that “[o]ther arguments

   and contentions of the Parties regarding this Application that are not expressly addressed herein

   have been considered by the Emergency Arbitrator.” See Emergency Arbitrator Order at 17. The

   fact that the Emergency Arbitrator did not expressly address every underlying factual allegation

   the parties presented does not alter the preclusive effect of the Emergency Arbitration Order.

           Application of collateral estoppel in this case is consistent with the doctrine’s purpose of

   “prevent[ing] repetitious litigation of what is essentially the same dispute.”                    M.C.G. v.

   Hillsborough Cty. Sch. Bd., 927 So. 2d 224, 227 (Fla. 2d DCA 2006) (quoting Restatement

   (Second) of Judgments § 27, cmt. c). As the Court indicated in its Order confirming the arbitration

   award, although the parties’ Agreement allows for the adjudication of an emergency injunction in

   arbitration, it also unambiguously permits the parties to seek injunctive relief in federal court. See



   2
     Further, the parties did brief the balance of harms and public interest factors in the Emergency Arbitration.
   See Respondent’s Opposition to Claimant’s Application for Emergency and Injunctive Relief [ECF No. 40-
   2] (“VPX Arbitration Opposition Brief”) at 29–30.

                                                  Page 10 of 12
Case 0:20-cv-62415-RAR Document 78 Entered on FLSD Docket 03/16/2021 Page 11 of 12



   Vital Pharm., 2020 WL 7625226, at *5. Thus, if VPX were seeking injunctive relief that had not

   already been litigated in the arbitration proceeding, the Court would certainly entertain VPX’s

   request. For example, as mentioned above, if VPX were seeking injunctive relief relating to

   Pepsi’s use of commercially reasonable methods to distribute the Licensed Products during the

   post-notice period, this issue would not be precluded by the Emergency Arbitration Order. But

   that is not the injunction that VPX seeks in this proceeding. Instead, VPX is asking this Court to

   make the precise preliminary finding regarding Pepsi’s distribution rights pending arbitration that

   was rejected in the arbitration award.

          Additionally, the notion that the Court should revisit or scrutinize the findings made in the

   Emergency Arbitration Order—which is at base what the Court would be doing if it allowed VPX

   to proceed with this request for an injunction—is in clear tension with the FAA’s limited scope of

   judicial review. “Judicial review of arbitration decisions is ‘among the narrowest known to the

   law.’” Gherardi v. Citigroup Glob. Markets Inc., 975 F.3d 1232, 1237 (11th Cir. 2020) (quoting

   Bamberger Rosenheim, Ltd. v. OA Dev., Inc., 862 F.3d 1284, 1286 (11th Cir. 2017)). Otherwise,

   “the efficiency gains of arbitration would be destroyed and arbitration would become ‘merely a

   prelude to a more cumbersome and time-consuming judicial review process.’” Id. at 1238 (quoting

   Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 588 (2008)). Sections 10 and 11 of the FAA

   provide the exclusive grounds for vacatur of an arbitration award. See Frazier v. CitiFinancial

   Corp., LLC, 604 F.3d 1313, 1322 (11th Cir. 2010). Thus, when “a suit is in substance no more

   than a collateral attack on the [arbitration] award itself, it is governed by the provisions of the

   [FAA].” Foster v. Turley, 808 F.2d 38, 42 (10th Cir. 1986).

          Although VPX filed this action before the Emergency Arbitration Order was issued, the

   reality at this juncture is that: (i) both parties participated in the Emergency Arbitration and fully

   presented their arguments in support of their preferred status quo pending arbitration; (ii) the

                                              Page 11 of 12
Case 0:20-cv-62415-RAR Document 78 Entered on FLSD Docket 03/16/2021 Page 12 of 12



   Emergency Arbitrator made a ruling on the likelihood of success of the parties’ contractual

   interpretations and the appropriate status quo pending arbitration; and (iii) this Court reviewed the

   Emergency Arbitration Order under the standards set forth in the FAA and—finding no basis for

   vacatur—confirmed the arbitration award.

          Given these circumstances, by continuing to press for injunctive relief that is incompatible

   with the Emergency Arbitration Order, VPX is in effect executing a collateral attack on that order.

   See, e.g., Wachovia Sec., LLC v. Wiegand, No. 07CV243 IEG (BLM), 2007 WL 9776732, at *4

   (S.D. Cal. Apr. 16, 2007) (“A party collaterally attacks an arbitration award by seeking to reverse

   the outcome in the subsequent proceeding or alleging that the party was harmed by a wrongful

   act’s impact on the award.”). The Court is not permitted to “revisit … the legal merits” or “factual

   determinations upon which [the arbitration award] relies” without running afoul of the FAA.

   Wiand v. Schneiderman, 778 F.3d 917, 926 (11th Cir. 2015).

                                            CONCLUSION

          For the foregoing reasons, it is hereby ORDERED AND ADJUDGED as follows:

          1. Defendant’s Motion to Dismiss [ECF Nos. 49 and 51-1] is GRANTED IN PART.

          2. Plaintiff’s Complaint is DISMISSED without prejudice.

          3. The Clerk of Court is instructed to CLOSE this case.

          4. With the exception of Pepsi’s Motion for Attorneys’ Fees [ECF No. 66], any pending

              motions are DENIED AS MOOT. The Court retains jurisdiction to decide Pepsi’s

              Motion for Attorneys’ Fees [ECF No. 66].

          DONE AND ORDERED in Fort Lauderdale, Florida, this 16th day of March, 2021.



                                                            _________________________________
                                                            RODOLFO A. RUIZ II
                                                            UNITED STATES DISTRICT JUDGE

                                              Page 12 of 12
